Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Non-Final Rejection of 08/18/2021, claims 1-8 and 10-15 were rejected and claim 9 was objected to as being dependent upon a rejected base claim, but was indicated as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (see page 11 of the Non-Final Rejection of 08/18/2021). In the Remarks filed 11/15/2021, Applicant amended claims 1-4, 7-8, and 12-15, cancelled claims 5-6 and 9, and added new claims 16-21. Applicant amended independent claims 1 and 14 to include the subject matter of objected to claim 9 and its intervening claims. Applicant also added new independent claim 19, which claims the same subject matter as independent claim 1. As indicated in the Non-Final Rejection of 08/18/2021, the prior art of record does not teach, or otherwise render obvious, the claimed inventions as neither lida nor Nakajima disclose the light source device comprising a learning circuitry that learns the detection value detected by the light sensor for each of the output levels, before the light source deteriorates, in combination with the other elements of the claims. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight. Accordingly, claims 1-4, 7-8 and 10-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795